NUMBER 13-16-00265-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


U.S CURRENCY IN THE AMOUNT OF $20,721.00,                                      Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 377th District Court
                          of Victoria County, Texas.



                                        ORDER
      Before Chief Justice Valdez and Justices Garza and Longoria
                            Order Per Curiam

       This cause is before the Court on the State’s motion to order supplementation of

the clerk’s record. The clerk’s record in this cause was filed on June 8, 2016. The State

has advised this Court that items listed on the docket sheet as being filed with the district

clerk are not included in the clerk’s record.        The motion indicates the following
documents are missing: September 2, 2015 notice, December 22, 2015 receipt, and

March 22, 2016 setting letter. The State’s motion indicates these items are necessary

for this Court to determine the merits of the State’s case.

         When a relevant item has been omitted from the clerk’s record, the appellate court

may by letter direct the trial court clerk to prepare, certify, and file in the appellate court a

supplemental clerk’s record containing the omitted item or items. See TEX. R. APP. P.

34.5(c)(1). Accordingly, the State’s motion to supplement the record is GRANTED.

         The trial court clerk for the 377th District Court of Victoria County is directed to

prepare a supplemental appellate record in this case to include the following documents:

September 2, 2015 notice, December 22, 2015 receipt, and March 22, 2016 setting letter.

The supplemental record shall be filed with this Court within 10 days from the date of this

order.

         IT IS SO ORDERED.

                                                           PER CURIAM

Delivered and filed the
22nd day of June, 2016.




                                               2